Exhibit 10.4

 

BEACON POWER CORPORATION

 

WARRANT AMENDMENT AND EXERCISE AGREEMENT

 

This Agreement (the “Agreement”) dated May 31, 2011 relates to Warrant Number
U-2 dated October 15, 2008 (the “Warrant”) issued by Beacon Power Corporation, a
Delaware corporation (the “Company”) to Alpha Capital AG (the “Holder”),
pursuant to which the Holder is entitled to subscribe for and purchase up to
870,000 shares of the voting common stock of the Company, par value $0.01 per
share (the “Common Stock”). Capitalized terms used but not defined in this
Agreement have the meanings given to them in the Warrant.

 

WHEREAS, the Company wishes to amend the Warrant, and the Holder wishes to
exercise the Warrant in part according to its terms;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       Amendments.

 

1.1                                 The definition of “Exercise Price” in
Section 1(b) of the Warrant is hereby amended and restated in its entirety as
follows:

 

“(b)  Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$1.40, subject to adjustment as provided herein.”

 

1.2                                 The definition of “Expiration Date” in
Section 15(j) of the Warrant is hereby amended and restated in its entirety as
follows:

 

“(j)  “Expiration Date” means November 1, 2011.”

 

1.3                                 All other terms of the Warrant shall remain
unchanged.

 

2.                                       In consideration of the execution by
the Company of this Agreement, the Holder agrees to exercise the Warrant in part
for 435,000 shares of Common Stock (the “Partial Exercise”) on the date hereof.

 

3.                                       Upon execution and delivery of the
related exercise notice, the Company shall, in accordance with the terms of the
Warrant, issue a replacement warrant to the Holder representing the right to
purchase the remaining number of Warrant Shares at the amended Exercise Price,
in accordance with Section 7 of the Warrant.

 

4.                                       The Company represents, warrants and
agrees that:

 

--------------------------------------------------------------------------------


 

4.1                                 it has all the requisite authority and power
to enter into and consummate the transactions contemplated herein and such
transactions shall not contravene any contractual, regulatory, statutory or
other obligation or restriction applicable to the Company;

 

4.2                                 this Agreement has been duly and validly
authorized, executed and delivered by the Company, and shall constitute a legal,
valid, and binding obligation of the Company, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles whether in a proceeding in equity or at law;

 

4.3                                 it has a sufficient number of authorized and
unissued shares of voting common stock to issue upon the exericse of the
Warrant;

 

4.4                                 any shares issued to Holder pursuant to the
Partial Exercise of the Warrant shall be registered under the Company’s
effective shelf registration statement on Form S-3 (File No. 333-152140) and
shall be freely tradable, subject to the accuracy of Holder’s representations in
Section 5.4 below;

 

4.5                                 it shall, by 9:00 a.m. (New York City time)
on June 1, 2011 file a Current Report on Form 8-K disclosing the material terms
of the transactions contemplated hereby. From and after the filing of such
report, the Company represents to the Holder that it shall have publicly
disclosed all material, non-public information delivered to the Holder by the
Company; and

 

4.6                                 it is not entering into any other financing
transaction concurrently with this Agreement.

 

5.                                       The Holder represents and warrants
that:

 

5.1                                 it has the authority to enter into the
transactions and consummate the transactions contemplated herein and such
transactions shall not contravene any contractual, regulatory, statutory or
other obligation or restriction applicable to the Holder;

 

5.2                                 this Agreement has been duly and validly
authorized, executed and delivered by the Holder, and shall constitute a legal,
valid, and binding obligation of the Holder, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles whether in a proceeding in equity or at law;

 

5.3                                 it has sufficient knowledge and experience
in financial and business matters so as to be capable of bearing the economic
risks of participation in this Agreement, and it is capable of evaluating the
merits and risks of participating in this Agreement, including any risks
associated with surrendering certain rights related to the Warrants; and

 

5.4                                 it is not an affiliate of the Company as
such term is defined in Rule 144 promulgated under the Act.

 

2

--------------------------------------------------------------------------------


 

6.                                       Miscellaneous. This Agreement may be
executed in multiple original counterparts, each of which shall be an original,
but all of which shall constitute one and the same Agreement.  This Agreement
and all rights, obligations and liabilities hereunder shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of May 31, 2011.

 

 

 

THE HOLDER:

 

 

 

Alpha Capital AG

 

 

 

By:

/s/ Konrad Ackermann

 

Name:

Konrad Ackermann

 

Title:

Director

 

 

 

 

 

THE COMPANY:

 

 

 

 

Beacon Power Corporation

 

 

 

By:

/s/ James M. Spiezio

 

Name:

James M. Spiezio

 

Title:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------